DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 17, 2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-19 are directed towards a 
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of executing a crowdfunding service to develop a game.  In particular, the claim recites executing a crowdfunding service for a game while storing information related to the proposed game, such as the type of game, fundraising plan information, how to use the amounts raised, etc.  Fundraising transactions, i.e., claimed electronic transactions of coins, are then shared and a new record including the fundraising transaction is created.  The new record is then stored in a ledger, i.e., the blockchain.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
performing, by the distributed network including the plurality of nodes, a crowdfunding service based on a blockchain for producing a game according to a configured smart contract, wherein the smart contract comprises: 
generating an initial block of the blockchain, wherein the initial block includes data records related to game production plan information of the game and the blockchain is stored in at least one of the plurality of nodes of the distributed network, 
sharing one or more transaction records, related to electronic transactions of coins associated with the game, with the plurality of nodes, 
generating at least one new block including data records related to the one or more transaction records associated with the game
updating the blockchain to add the at least one new block to the blockchain comprising the initial block, including the data records related to the game production plan information, through communication with the distributed network.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the distributed network of nodes, blockchain, and smart contract generally recite the technological environment in which the abstract ideas are performed.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the distributed network of nodes, blockchain, and smart contract generally recite the technological environment 
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 20: Claim 20 recites abstract subject matter similar to that discussed in connection with claim 1.  However, claim 20 recites these abstract ideas in the context of a non-transitory computer readable medium.  This difference fails to recite patent eligible subject matter as it is simply an instruction to apply the abstract ideas using a computer.
Accordingly, claim 20 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-19: Claims 2-19 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites additional data that comprises the game production plan information.  Therefore, it fails to recite a practical application or significantly more than the abstract ideas.
Claim 3 recites generating a game promotion page and providing access to it, which recites a Certain Method of Organizing Human Activities.
Claim 4 recites that the entities are a crowdfunding service, an investor, and a game developer and the transaction records include information about transferring funds from an investor to the crowdfunding service, which recite Certain Methods of Organizing Human Activities.
Claim 5 recites the Mental Processes of validating various data.
Claim 6 recites the Mental Process of determining priority of transaction records based on the amount fundraised.
Claim 7 recites the abstract idea of recording transferring coins from the crowdfunding service to the developer, which is a Certain Method of Organizing Human Activities.
Claim 8 recites the abstract idea of recording transferring coins from the crowdfunding service to the developer and investor, which is a Certain Method of Organizing Human Activities.
Claim 9 recites the sequencing of generating transaction records, which is a Certain Method of Organizing Human Activities.
Claim 10 recites that the contract is based on game plan information, which is a Certain Method of Organizing Human Activities.
Claim 11 recites the Mental Process of determining a time for generating a new block based on the number of transaction records, an amount of coins, and time.
Claim 12 recites the abstract idea of including contract conditions in the game production plan information, which is a Certain Method of Organizing Human Activities.
Claim 13 recites the Mental Process of determining whether to generate a new block based on the number of coins received from the investor.
Claim 14 recites the abstract idea of collecting votes and determining whether to execute contract conditions based on the results of the voting, which is a Certain Method of Organizing Human Activities.
Claim 15 recites the abstract idea of limiting who can vote, which is a Certain Method of Organizing Human Activities.
Claim 16 recites the abstract idea of generating a new transaction based on sales information, advertisement information, funds raised, and time, which is a Certain Method of Organizing Human Activities.
Claim 17 recites additional details of the data included in a transaction record, which fails to recite a practical application or significantly more than the abstract ideas discussed.
Claim 18 recites the Mental Process of determining which node is granted a right based on sales information, advertisement information, funds raised, time, and voting.
Claim 19 recites the Mental Processes of validating various data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0025442 to Isaacson et al. in view of U.S. Patent Pub. No. 2007/0100729 to Chen.
Per Claim 1: Isaacson discloses:
A crowdfunding method executed on a distributed network including a plurality of nodes, the method comprising: (see Isaacson at ¶ 293: The process could proceed as follows. A smart contract could be set up which basically receives crowd funding from interested parties in the patent via crypto currency such as bitcoin, and Ethereum, and so forth.)
performing, by the distributed network including the plurality of nodes, a crowdfunding service based on a blockchain for producing a [[game]] according to a configured smart contract, wherein the smart contract comprises: (see Isaacson at ¶ 293: The process could proceed as follows. A smart contract could be set up which basically receives crowd funding from interested parties in the patent via crypto currency such as bitcoin, and Ethereum, and so forth.)
generating an initial block of the blockchain, wherein the initial block includes data records (e.g., patent for $100 M) [[related to game production plan information of the game]] and the blockchain is stored in at least one of the plurality of nodes of the distributed network, (see Isaacson at ¶ 293: Assume Amazon's one-click purchasing patent was being offered by Jeff Bezos for sale to the world for anyone that wanted to use See also ¶ 95: The steps to run the network include, new transactions are broadcast all nodes, each node collects new transactions into a block, each node works on finding a difficult proof of work for its block, and when a node finds a proof of work, it broadcast the block to all nodes.)
sharing one or more transaction records, related to electronic transactions of coins associated with [[the game]], with the plurality of nodes, (see Isaacson at ¶ 95: The steps to run the network include, new transactions are broadcast all nodes)
generating at least one new block (e.g., cryptocurrency transfer) including data records related to the one or more transaction records [[associated with the game]], and (see Isaacson at ¶ 295: Upon such proper confirmation, the smart contract could then transfer the crypto currency or any other currency or combination thereof, from the smart contract to the patent holder for payment.)
updating the blockchain to add the at least one new block to the blockchain comprising the initial block, including the data records related to the [[game production plan information]], through communication with the distributed network. (see Isaacson at ¶ 295: Upon such proper confirmation, the smart contract could then transfer the crypto currency or any other currency or combination thereof, from the smart contract to the patent holder for payment.)
While Isaacson discloses these claimed operations with respect to crowdfunding a patent transaction, Isaacson fails to crowdfunding a game, as claimed.  However, Chen, an analogous art of crowdfunding, discloses crowdfunding a game with game plan production information (see Chen at ¶ 87: In yet another example, a seller of investments may wish to raise 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson so that a game is crowdfunded as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to increase the types of projects that may be crowdfunded using smart contracts, thereby creating more investment choices for investors.

Per Claim 20: Claim 20 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a non-transitory computer readable storage media, which Isaacson also discloses (see ¶ 324: Examples within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage devices for carrying or having computer-executable instructions or data structures stored thereon.)

Per Claim 2: The combination of Isaacson and Chen discloses the subject matter of claim 1, from which claim 2 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the game production plan information includes at least one of game concept information, fundraising plan information, use plan information of raised funds, and step-by-step contract information received from a game producer via a webpage provided by a crowdfunding node of the plurality of nodes. (see Chen at ¶ 87: In yet another example, a seller of investments may wish to raise $350,000 to produce a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson to include game fundraising plan information as disclosed in Chen.  The claimed invention would have been obvious because it is a simple substitution of data.

Per Claim 3: The combination of Isaacson and Chen discloses the subject matter of claim 2, from which claim 3 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the crowdfunding node generates a crowdfunding game promotion page based on the game production plan information, and provides access to the crowdfunding game promotion page to one or more nodes connected to the crowdfunding node among the plurality of nodes. (see Chen at ¶ 54: From the home page 10, a prospective buyer or participant may link to the webpage for a specified Listing 20 if the buyer or participant has particular interest in such Listing. The Listing page 20 displays a detailed explanation of the Listing. In cases where the Listing corresponds to an investment associated with an event, this page displays: (i) the scheduled date and time of the event and information relating to the pricing of the investment items; and (ii) commercial terms and conditions relating to the conditional sale of investment items including, if applicable, a description of the content relating to the production and development activities for the event that will be produced and made available to buyers, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen so that it provides a crowdfunding web page for a game as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to enable investors to more easily find projects to invest in.

Per Claim 4: The combination of Isaacson and Chen discloses the subject matter of claim 1, from which claim 4 depends.  Isaacson further discloses:
the plurality of nodes include a crowdfunding node (e.g., blockchain), an investor node (e.g., investors), and a developer node (e.g., entity), and the one or more transaction records include first transaction records about transfer of coins for funding from the investor node to the crowdfunding node. (see Isaacson at ¶ 306: Another potential avenue for balancing out the needs of inventors to receive compensation and the industry being able to be free to innovate would be the use of the initial coin offering or ICO. Initial coin offering is an offering where an entity offers investors units of a new crypto currency or crypto token in exchange against crypto currencies like bitcoin or Ethereum. An application of the Ethereum's smart contract system could be to create a See also ¶ 309: As money is provided to the smart contract, and can be held in escrow or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed, abandoned, and so forth.)

Per Claim 6: The combination of Isaacson and Chen discloses the subject matter of claim 4, from which claim 6 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the smart contract determines priority of the first transaction records based on an amount of remittance of coins within the first transaction records shared with the plurality of nodes and includes a transaction record having a highest priority among the first transaction records in the new block. (see Chen at ¶ 78: The seller/sponsor then selects any pricing structure for the Listing such as the various pricing tiers and possible discounts to early buyers or other such pricing related options 69.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson so that it prioritizes investments as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to create additional incentives for additional investments.

Per Claim 7: The combination of Isaacson and Chen discloses the subject matter of claim 4, from which claim 7 depends.  Isaacson further discloses:
wherein the one or more transaction records further include a second transaction record about first remittance of the coins to the developer node from the crowdfunding node for using funded coins. (see Isaacson at ¶ 309: As money is provided to the smart contract, and can be held in escrow or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed, abandoned, and so forth.)

Per Claim 8: The combination of Isaacson and Chen discloses the subject matter of claim 7, from which claim 8 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the one or more transaction records further include a third transaction record about second remittance of the coins to the developer and investor nodes from the crowdfunding node for distributing profits from service of the game. (see Chen at ¶ 87: The seller (or the new company that would be the subject of the investments) conditionally offers to produce the video game and provide buyers with a financial interest in the new company formed to produce and own the video game, if the $350,000 can be raised by Jan. 1, 2007.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson to provide financial compensation to investors as 

Per Claim 9: The combination of Isaacson and Chen discloses the subject matter of claim 8, from which claim 9 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the first to third transaction records are generated at different time periods not overlapped with each other. (see Chen at ¶ 87: The seller (or the new company that would be the subject of the investments) conditionally offers to produce the video game and provide buyers with a financial interest in the new company formed to produce and own the video game, if the $350,000 can be raised by Jan. 1, 2007.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson so that investors first invest in a project using a third party, the third party provides the investment funds to the developer, and the developer pays the investor in return as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to create incentives to investors and developers to bring new projects to fruition.

Per Claim 10: The combination of Isaacson and Chen discloses the subject matter of claim 1, from which claim 10 depends.  However, Isaacson fails to disclose, but Chen discloses: 
wherein the smart contract is configured based on the game production plan information. (see Chen at ¶ 87: The seller (or the new company that would be the subject of the investments) conditionally offers to produce the video game and provide buyers with a financial interest in the new company formed to produce and own the video game, if the $350,000 can be raised by Jan. 1, 2007.)


Per Claim 11: The combination of Isaacson and Chen discloses the subject matter of claim 1, from which claim 11 depends.  Isaacson further discloses:
wherein the smart contract determines time for generating the new block based on at least one of the number of the one or more transaction records, an amount of coins on the one or more transaction records, and time of generating the one or more transaction records. (see Isaacson at ¶ 301: The smart contract can be claimed as an embodiment of this disclosure in terms of receiving one or more pieces of data as described herein, and then initiating its programming to manage the transaction, and make the payment at the appropriate time when the conditions of the smart contract are met.)

Per Claim 12: The combination of Isaacson and Chen discloses the subject matter of claim 1, from which claim 12 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the game production plan information includes information related to step-by-step contract conditions, and the smart contract determines whether to generate the new block based on whether the step-by-step contract conditions are fulfilled at respective steps. (see Chen at ¶ 76: If the pre-defined criteria are fulfilled at any time prior to the expiration of the pre-defined time period, then, at such time, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson so that a game is crowdfunded only if all of the developer’s requirements are met as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to proceed with only fully-funded projects.

Per Claim 13: The combination of Isaacson and Chen discloses the subject matter of claim 12, from which claim 13 depends.  Isaacson further discloses:
wherein: the plurality of nodes include a crowdfunding node, an investor node, and a developer node; and (see Isaacson at ¶ 306: Another potential avenue for balancing out the needs of inventors to receive compensation and the industry being able to be free to innovate would be the use of the initial coin offering or ICO. Initial coin offering is an offering where an entity offers investors units of a new crypto currency or crypto token in exchange against crypto currencies like bitcoin or Ethereum. An application of the Ethereum's smart contract system could be to create a simple token which can be transacted on the blockchain if they are in Blockchain instead of ether. This can be used as a distribute platform for crowdfunding and fundraising. ICO' s have been used for providing a 
the smart contract determines whether to generate the new block including a transaction record where at least part of coins received from the investor node by a crowdfunding is transferred to the developer node based on execution of the step-by-step contract conditions. (see Isaacson at ¶ 309: As money is provided to the smart contract, and can be held in escrow or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed, abandoned, and so forth.)

Per Claim 16: The combination of Isaacson and Chen discloses the subject matter of claim 1, from which claim 16 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the smart contract generates a new transaction record based on at least one of sales information associated with a service of the game, advertisement information associated with a game service, information about an amount of coins on a transaction record between a crowdfunding node and an investor node, and time of generating the transaction record between the crowdfunding node and the investor node. (see Chen at ¶ 76: If the pre-defined criteria are fulfilled at any time prior to the expiration of the pre-defined time period, then, at such time, the buyer's/participant's credit or debit card account is charged 56. The buyer's/participant's account page is then updated to reflect the completion of the transaction 57. In the case of some Listings, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson so that a record is made based on the amount of coins from an investor node as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to maintain records of funds provided by an investor, thereby increasing transparency to all parties.

Per Claim 17: The combination of Isaacson and Chen discloses the subject matter of claim 16, from which claim 17 depends.  However, Isaacson fails to disclose, but Chen discloses:
wherein the new transaction record includes at least one of at least one transaction record about remittance of coins to a developer node, at least one transaction record about remittance of coins to the investor node, and at least one transaction record about remittance of coins to the crowdfunding node. (see Chen at ¶ 76: If the pre-defined criteria are fulfilled at any time prior to the expiration of the pre-defined time period, then, at such time, the buyer's/participant's credit or debit card account is charged 56. The buyer's/participant's account page is then updated to reflect the completion of the transaction 57. In the case of some Listings, the buyer/participant may be issued an e-ticket, ticket by mail, receipt or other purchase confirmation 58. The seller/sponsor is then obligated to produce the project associated with the investment; and, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson so that a record is made based on the amount of coins from an investor node as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to maintain records of funds provided by an investor, thereby increasing transparency to all parties.

Per Claim 18: The combination of Isaacson and Chen discloses the subject matter of claim 1, from which claim 18 depends.  Isaacson further discloses:
wherein the smart contract determines a node to be granted a right for generating the new block to include the transaction record based on sales information associated with a service of the game, advertisement information associated with a game service, information about an amount of coins on a transaction record between a crowdfunding node and an investor node, time of generating the transaction record between the crowdfunding node and the investor node, and information about nodes which have participated in online voting. . (see Isaacson at ¶ 309: As money is provided to the smart contract, and can be held in escrow or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed, abandoned, and so forth.  See also ¶ 95: A proof of work algorithm is run on the peer-to-peer network to verify each transaction. The steps to run the network include, new transactions are 

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson and Chen as applied to claim 1 above, and further in view of NPL Mastering Bitcoin by Andreas M. Antonopoulos (December 2014) (hereinafter, “Mastering Bitcoin”).
Per Claims 5 and 19: The combination of Isaacson and Chen discloses the subject matter of claims 4 and 1, from which claims 5 and 19 depend, respectively.  However, the combination of Isaacson and Chen fails to disclose, but Mastering Bitcoin, an analogous art of blockchain, discloses:
wherein one node of the plurality of nodes which has received the first transaction records validates the received first transaction records, (see Mastering Bitcoin at p. 182: However, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction.)
shares the received first transaction records with other nodes when the received first transaction records are validated, and (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, see Mastering Bitcoin at p. 182: However, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. This ensures that only valid transactions are propagated across the network, while invalid transactions are discarded at the first node that encounters them.)
discards the received first transaction records when the received transaction records are not validated, (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 182: However, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. This ensures that only valid transactions are propagated across the network, while invalid transactions are discarded at the first node that encounters them.)
wherein validation of the received first transaction records includes at least one of validation of syntax of a transaction and data structure, validation of whether a minimum amount of investment is satisfied for each investor, validation of whether an amount of investment of each investor is less than a maximum amount of investment, and validation of whether a remittance date is within a fundraising period. (see Mastering Bitcoin at p. 182: Each node verifies every transaction against a long checklist of criteria: The transaction’s syntax and data structure must be correct)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson so that the smart contract blockchain functions according to conventional blockchain operation as disclosed in Mastering Bitcoin.  One of ordinary .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson and Chen as applied to claim 12 above, and further in view of U.S. Patent Pub. No. 2018/0218176 to Voorhees et al.
Per Claim 14: The combination of Isaacson and Chen discloses the subject matter of claim 12, from which claim 14 depends.  However, the combination of Isaacson and Chen fails to disclose, but Voorhees, an analogous art of smart contracts, discloses:
wherein the smart contract includes: collecting online voting results from predetermined nodes among the plurality of nodes, and (see Voorhees at ¶ 86: One way smart contracts can spend gas is upon the “firing” of events. Events may write data to the chain (e.g., that a particular signer has signed a multisignature wallet, updating the status of a multisignature wallet, initializing a new wallet, etc.) to provide hooks for monitoring by a user interface (e.g., a web interface that shows users the status of a multisignature wallet, a decentralized interface, etc.).)
determining whether to execute the step-by-step contract conditions based on the collected online voting results. (see Voorhees at ¶ 87: Each multisignature wallet may include a flag indicating whether a quorum of signatures has been reached. The flag may be set as an event and written to the chain such that a copy of the shared ledger will show a quorum has been reached. If the quorum flag is set to complete, and another party attempts to sign (e.g., a fourth signature in a 3-of-4 multisignature encumbrance), then the smart contract may return immediately without firing events (and thus consuming gas) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isaacson to require a minimum number of signatures, i.e., votes, to execute a smart contract.  One of ordinary skill in the art would have been motivated to do so to increase the security of the smart contract.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson, Chen, and Voorhees as applied to claim 14 above, and further in view of U.S. Patent Pub. No. 2007/0117601 to Van Luchene.
Per Claim 15: The combination of Isaacson, Chen, and Voorhees discloses the subject matter of claim 14, from which claim 15 depends.  However, the combination of Isaacson, Chen, and Voorhees fails to disclose, but Van Luchene, an analogous art of crowdfunding, discloses:
wherein the predetermined nodes are nodes which have funded coins more than a preconfigured amount. (see Van Luchene at ¶ 329: Each member of the venture capital firm may be entitled to an equal number of votes, or the number or value of votes may be weighted depending on a variety of factors, including but not limited to, seniority, skills, position in the venture capital fund, personal investment in the venture capital fund, length of time a character has been in existence, type of account held by player, the amount of funding they were able to secure for the venture capital fund, or any other criteria as described in the organizational documents, determined by the game, or other overseeing authority.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2013/0185228 discloses a computer based system for the collection, analysis and dissemination of data related to financial transactions using an Internet interface in order to minimize investment risk. The system includes a computer processor and a plurality of software applications adapted to run on said processor for performing a variety of functions. The processor and software together operate as a computer engine. A database is connected with the engine for storing data related to the transactions. Means are provided for inputting data to the database, and an application programing interface is carried by the engine for communication with software carried on third party systems through data feeds connected to the engine. A web application interface connected to the engine allows a user of the system to access the engine through a local terminal and display. The application interface permits the user to conduct searches of the database for information pertaining to a particular financial deal, said deal including a financial transaction or project and project profile. The software applications include at least one application programming interface for tracking deal analysis and storing the 
U.S. Patent Pub. No. 2014/0012780 discloses a method of recommending a business for investment receives information about an investor from a crowd funding source. The method creates a group of investor data from the information about the investor. The group of investor data corresponds to a profile of the investor. The method also receives information about a plurality of businesses and creates groups of business data from the information about the plurality of businesses. Further, the method determines a plurality of relationship values. The relationship values are based on the group of investor data and the groups of business data. Each relationship value corresponds to a relationship between the investor and a unique business. The method selects a business for an investment recommendation based on the relationship value between the investor and the business.
U.S. Patent Pub. No. 2014/0279682 discloses a system and method of collection, management and provision of information relating to various types of investment platforms is disclosed. In one aspect, the system provides a useful way for users to search, filter, compare, and display information relating to investment platforms. In another aspect, the system collects information relating to the user and their proposed venture. In another aspect, the system matches ventures with investment platforms. The system is also capable of matching users with investment ventures. The system also provides a comprehensive information database relating to investment platforms. In another aspect, the system connects users with professional services based on the users' activities and industries. In 
U.S. Patent Pub. No. 2017/0337516 discloses technologies for distributed gear development is shown. Users generate proposed products through a development process based on project data. A community of users may provide feedback about the plurality of proposed products in a particular project. Conditional funding may be received from the users as a pre-purchase of a proposed product. A subset of the plurality of proposed projects may be selected for production.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/N.B.K./Examiner, Art Unit 3685          

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685